MEMORANDUM **
Simarjit Kaur Brar and Khushwinder Brar, natives and citizens of India, petition for review of the Board of Immigration *817Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying as untimely petitioners’ motion to reopen because the motion was filed more than six years after the BIA’s July 9, 1999 order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish that they aeted with the due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.